Citation Nr: 1443180	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-27 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from January 1997 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The Veteran also initiated an appeal with respect to a denial of service connection for benign paroxysmal positional vertigo, but he failed to submit a timely substantive appeal as to that issue after receiving the June 2010 Statement of the Case.  As such, the claim is not currently before the Board on appeal. 

The issue of entitlement to service connection for residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been diagnosed with and is being treated for PTSD; the diagnosis of PTSD has been confirmed by a VA psychologist; and the Veteran's PTSD is due, at least in part, to his fear of hostile military activity in Iraq during the Persian Gulf War.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable outcome of this appeal on this issue, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

The Veteran seeks service connection for PTSD, which he relates to his Gulf War service in Iraq.  The Veteran reported that he encountered rocket and sniper fire while in a convoy and he "truly thought I was going to die."    

Service connection may be granted for disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110. Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (a diagnosis that conforms to DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

If a stressor claimed by the Veteran is related to "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, his lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the his service.  38 C.F.R. § 3.304(f)(3)) (2013).  "Fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, ..., and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id. 

Service personnel records (including DD-214) confirm service in Iraq.  The service personnel records also indicate that the Veteran was awarded a citation to accompany the Award of the Joint Service Commendation Medal for service in Iraq from April 3, 2005 to September 29, 2005 during Operation Iraqi Freedom for leadership and valor that he displayed while deployed in a combat zone.  The citation notes that he executed 116 convoy missions and provided security for 11 joint-service judge advocates and multiple witnesses.

Service treatment records include an October 2005 post deployment health assessment, during which the Veteran stated that he saw people (coalition, enemy, and civilians) wounded, killed or dead, that he was engaged in direct combat where he discharged his weapon, and that he had felt that he was in great danger of being killed while deployed.

The Board, therefore, finds the Veteran's report that his convoy came under attack and he was in fear for his life while in Iraq to be not only entirely consistent with the circumstances of his service, but credible.  38 C.F.R. § 3.304(f).  The Board accordingly finds that the evidence satisfies the requirement of a service-related stressor.

In addition, VA treatment records reflect a diagnosis of and show treatment for PTSD since August 2009 by a VA psychologist.  Further, although the VA psychologist did not specifically state that the Veteran's claimed stressor of fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD, she indicated that the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury or a threat to the physical integrity of self or others and that the Veteran's response involved intense fear, helplessness or horror.  The psychologist noted that the Veteran was deployed to Baghdad, Iraq in 2005 as a security team leader for JAG and that he reported being constantly fired upon and having to return fire; seeing and handling severe injuries and dead bodies.   Although the record contains earlier VA examinations indicating that a PTSD diagnosis was not supported, the most recent VA evidence points to a PTSD diagnosis.   Accordingly, inasmuch as there is medical evidence diagnosing the condition of PTSD; confirmation of the diagnosis by a VA psychologist; credible supporting evidence of a claimed in-service stressor; and credible evidence of a link between current symptoms and in-service stressor; service connection for PTSD is warranted.  38 C.F.R. § 3.304(f)(3).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

With respect to the claim for service connection for TBI, after a careful review of the record, the Board finds that further development is necessary. 

As noted above, service personnel records confirm service in Iraq and indicate that the Veteran was awarded a citation to accompany the Award of the Joint Service Commendation Medal for service in Iraq from April 3, 2005 to September 29, 2005 during Operation Iraqi Freedom for leadership and valor that he displayed while deployed in a combat zone.  The citation notes that he executed 116 convoy missions and provided security for 11 joint-service judge advocates and multiple witnesses.

VA treatment records indicate that the Veteran was seen for TBI Cognitive Impairment Consult in October 2007 at which time he reported that he was exposed to blasts, the closest blast 30-40 feet, that he was somewhat sheltered by vehicles, that he was pushed up against the wall, hit his head, but did not lose consciousness.  On his PTSD questionnaire completed in March 2008, the Veteran reported several road side IEDs and multiple vehicle collisions.    

Because exposure to IED explosions is considered to have occurred during combat, the Veteran's descriptions of these events are sufficient to establish the occurrence of these events.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  Nonetheless, the record before the Board is inadequate to determine whether the Veteran has a current TBI due to IED blasts. 

A VA TBI examination was conducted in October 2008.  It is not clear that the VA examiner was a neurologist or other clinician who had successfully completed the Compensation and Pension Service (C&P) TBI training module, which is required to perform TBI residual disability examinations (as identified in the TBI examination worksheet).  

In addition, examiner noted that the service treatment records were not available.  The examiner diagnosed the Veteran as meeting the criteria for mild traumatic brain injury by reason of reportedly seeing stars in Baghdad after reported explosion of the booby-trapped checkpoint.  The examiner noted that loss of consciousness was uncertain, and that service medical records were not available to confirm the Veteran's report.  In fact, Post Deployment Health Assessment completed by the Veteran in October 2005 indicates that he arrived in Iraq in March 2005 and departed in October 2005, that his health got worse during deployment, and that he was seen seven times in sick call, that he noted only one concern about his health, right knee pain.  The Veteran did not indicate that he had a head injury during deployment; and he specifically denied headaches, dimming of vision, dizziness fainting, light headedness, difficulty remembering, and ringing of the ears.    

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Reeves v. Shinseki, 2011-7085, Fed. Cir. June 14, 2012, that the combat presumption of 38 U.S.C.A. § 1154(b) applies not only to the question of whether an injury was incurred in combat, but also to whether the claimed disability itself was incurred during combat.  The Federal Circuit made clear that a veteran, in either situation, must still demonstrate that there is a nexus between the combat disease and a current disability or that the combat-incurred disease "was a chronic condition that persisted in the years following his active duty."  Id. 

In this case, the Veteran's assertions that he was injured as a result of IED explosions are satisfactory evidence of such injury.  In contrast, the question of whether a TBI resulted from the claimed combat injuries is a complex medical matter concerning an internal physical process, which extends beyond an immediately observable cause-and-effect relationship.  Thus, such lay evidence is not "satisfactory" evidence that he incurred a TBI disability during his combat service.  See 38 U.S.C.A. § 1154(b); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board, therefore, concludes that an additional VA examination is needed to determine if the Veteran has TBI related to his active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his residuals of TBI that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should is advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be scheduled for an appropriate VA examination by an examiner qualified to perform TBI examinations (performed according to the current Compensation and Pension Examination TBI Examination Guidelines), to determine the nature and likely etiology of the claimed TBI disability.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

Based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not that a traumatic brain injury, if found, had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service, including the Veteran's conceded exposure to IED explosions in Iraq. 

For purposes of making this determination, the examiner should accept as true that the Veteran was exposed to IED explosions during service.  The examiner is also asked to carefully consider the Veteran's own assertions regarding the onset and continuity of his symptoms since service. 

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay testimony, as indicated.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the AOJ should review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


